Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1-18 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Chang (US 2017/0176649 A1) teaches an imaging lens comprising at least three lens elements, each comprising flat abutting portions and conical surfaces. 
However, Chang does not teach “a fourth conical surface disposed on the image-side surface of the second lens element, wherein the fourth conical surface is 58farer away from the central axis than the fourth flat abutting portion to the central axis; a third conical surface disposed on the object-side surface of the third lens element, wherein the third conical surface is farer away from the central axis than the third flat abutting portion to the central axis; wherein the first flat abutting portion is abutted with the second flat abutting portion, the first conical surface contacts with the second conical surface, and the third conical surface contacts with the fourth conical surface; wherein the light blocking sheet is disposed between the second lens element and the third lens 
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 29, 2022